Exhibit 10.2

     
 
  2009 Motorola Incentive Plan  
Performance Period
  January 1, 2009 through December 31, 2009
 
   
Performance Measures
  Controllable Free Cash Flow: Operating Cash Flow calculated according to GAAP,
excluding cash flow related to (i) income taxes, (ii) non-operating income or
expense, and (iii) unallocated incentive and function costs, less Capital
Expenditure. (Capital Expenditure is defined as the original cost of acquiring
property, plant and equipment, as reported in the investing section of the cash
flow statement per GAAP).
 
   
 
  Operating Earnings: calculated according to GAAP, excluding the effect of the
following items: (i) reorganization, asset impairment, extraordinary, unusual
and/or non-recurring items of gain or loss, separately identified in the
Company’s quarterly earnings press releases; (ii) changes in tax or accounting
regulations or laws: (iii) the effect of discontinued operations; (iv) the
effect of a significant merger or acquisition; and (v) expenses related to the
issuance of employee stock options and MOTshare, intangible amortization, and
unallocated incentive and function costs.

1